FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 23, 2021

                                       No. 04-21-00288-CV

                             IN THE INTEREST OF C. G., ET AL.

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-00062
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
         This is an accelerated appeal of an order terminating appellant’s parental rights
which must be disposed of by this court within 180 days of the date the notice of appeal
is filed. TEX. R. JUD. ADMIN. 6.2. The clerk’s record was due July 22, 2021, but was not
filed. On July 23, 2021, the district clerk filed a notification of late record, requesting an
extension until July 30, 2021 to file the record. After consideration, we GRANT the
district clerk’s request for an extension of time and ORDER the district clerk to file the
clerk’s record in this court by July 30, 2021. The district clerk is reminded that strict
deadlines exist with regard to disposal of appeals dealing with termination of parental
rights. Further extensions of time will be disfavored.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court